DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 6/23/22, the following is a final office action. Claims 1-6, 8-11, 13-16, 18-20 are amended.  Claims 12 and 17 are cancelled. Claims 1-11, 13-16 and 18-20  are pending in this application and are rejected as follows. The previous rejection has been modified to reflect claim amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 13-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minch (US-20120288328-A1) and further in view of  STOREY  (CA 3097978 A1).
As per claim 1, Minch discloses:
A method of advance management planning for a worksite based on automatically collecting ticket information from a scale computer regarding a measured weight at a scale associated with the scale computer of a truck loaded with a material from a quarry, ([0038] The present invention provides, in part, logistical integration and correlation between the asphalt manufacturing plant, the haul trucks, and the paving and compaction operations. The measurement and timing of the mix as it is dispatched from the asphalt plant with individual truck weight records (weight tickets) is associated with the measurement, location, and timing of the accumulating quantity of the mix flowing through the paver, and more specifically to the screed and onto the paving surface. Precise quantity (from which weight/mass can be determined) measurement and allocation of paving material applied to a surface to be paved is provided. This facilitates provision of automatic, real-time solutions to problems identified above. The present invention provides correlations between measurements and real-time calculation of operating parameters which are automatically referenced as to time and location, to provide enhanced yield control in a paving operation);

responsive to said extracting the ticket information in real time, wirelessly transmitting, in real time, with the truck at the scale,  the extracted ticket information from the hardware device to one or more remote computing systems remote from the quarry, prior to the truck leaving the quarry with the material, ( [0095] Next, the truck is loaded and a weight ticket is produced indicating the weight of the asphalt that was loaded into the truck (704). The weight ticket is automatically posted by the central server to a paver inbound manifest (706).);

changing a worksite plan for a worksite remote from the quarry responsive to said electronically providing in real time the digital copy of the scale ticket, ([0107] In one example, a central server processes received paver and scale data and instantly provides/posts a real-time manifest at the paver and at the plant. Beneficial features include: [0108] Paver Inbound Manifest: This in-bound (to the paver) load manifest can be posted on a paver control panel located at the paver and display the current status of each load that has been dispatched from the plant, including total weight of mix in route and the ETA of each load based on, for instance, estimated truck travel time and/or GPS location information from the trucks. The manifest is continually updated by a computer system (such as a remote terminal unit and/or central server) as trucks are unloaded, so an accurate total weight of mix in route and the paver is always available at a glance.);

Minch doesn’t disclose the following limitations, however, STOREY  (CA 3097978 A1) discloses:

 the automatically collecting of the ticket information being performed in real time at the quarry prior to the truck leaving the quarry, (STOREY   (CA 3097978 A1) DESCRIPTION: Yet another application includes automated and real-time asset tracking. Data real time or near real time updates of equipment…Applications include automated ticketing/receipt when dumping waste. For example, when a driver of a vehicle carrying waste (an "asset") drives across a scale equipped with embodiments described herein, an associated weight ticket is automatically generated that is related directly to customer, driver and asset).

Identifying by a hardware device connected between a scale printer and the scale computer, a command received from the scale computer to generate, in real time, with the truck at the scale, a scale ticket for the truck loaded with the material prior to the truck leaving the quarry with the material,  (STOREY  (CA 3097978 A1) , See Fig. 2, See DESCRIPTION:  As the driver stops on the scale, software in the facility can transmit any specific instruction to the driver (via chat, voice and by pre-programmed responses like, "Go the back of lot B to unload" based on material type). In some instances, software in the facility also receives information from a scanner that is authorized to read the asset identifier to record on the electronic weight ticket as well as physically scan and confirm that driver performed the authorization. Modules that extend the facilities functionality include cameras that can automatically take pictures and save/send along with weight tickets, authorization systems for drives as then pull onto the scale to physically confirm identity (bio scanner, camera, pin/password, etc.), material type scanners. Once a vehicle enters the scale to tare out, a final validation occurs within the software that reads and confirms the asset again and then generates a prompt in cab (visual or verbal) to digitally sign the weight ticket.);

responsive to said identifying the command, extracting, by the hardware device, in real time, with the truck at the scale, ticket information from data sent from the scale computer and associated with the command, the extracted ticket information including one or more properties with respect to the truck hauling the material, prior to the truck leaving the quarry with the material, (STOREY  (CA 3097978 A1) , DESCRIPTION:  This then sends the electronic ticket and any associated data along with it back to the driver's system (depending on operation mode). The weight ticket is also digitally signed to prevent tampering and becomes a legal artifact of the service);

electronically providing, in real time, by the one or more remote computing systems, a digital copy of a scale ticket having the extracted ticket information to a customer associated with customer information who will be receiving the material, prior to the truck leaving the quarry with the material, (STOREY  (CA 3097978 A1) , DESCRIPTION:  This then sends the electronic ticket and any associated data along with it back to the driver's system (depending on operation mode). The weight ticket is also digitally signed to prevent tampering and becomes a legal artifact of the service;: and

wherein the extracted ticket information comprises the customer information, a weighing time, a material type, and the measured weight at the scale, (STOREY  (CA 3097978 A1):  As the driver stops on the scale, software in the facility can transmit any specific instruction to the driver (via chat, voice and by pre-programmed responses like, "Go the back of lot B to unload" based on material type). In some instances, software in the facility also receives information from a scanner that is authorized to read the asset identifier to record on the electronic weight ticket as well as physically scan and confirm that driver performed the authorization. Modules that extend the facilities functionality include cameras that can automatically take pictures and save/send along with weight tickets, authorization systems for drives as then pull onto the scale to physically confirm identity (bio scanner, camera, pin/password, etc.), material type scanners. Once a vehicle enters the scale to tare out, a final validation occurs within the software that reads and confirms the asset again and then generates a prompt in cab (visual or verbal) to digitally sign the weight ticket. This then sends the electronic ticket and any associated data along with it back to the driver's system (depending on operation mode). The weight ticket is also digitally signed to prevent tampering and becomes a legal artifact of the service… updates metadata with current driver, service time; the axles on the truck are wired with a strain gauge or other type of weight collection device to provide an rough weight of the load (the profile for the truck maintains tare weight). The weight of this data, in this scenario, is transmitted wirelessly after being converted to digital format using a signal conversion box inside the truck cab).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by STOREY in the systems of Minch, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
As per claims 2, 9, 15, Minch discloses:

further comprising: receiving, by a backend engine implemented by the one or more remote computing systems, the extracted ticket information, ([(0095], The weight becker is automatically posted by the central server to a paver inbound manifest (706).)

As per claims 3, 10, 16, Minch discloses:

wherein the customer is one of a customer of the material hauled by the truck, a quarry manager of the quarry site, a supplier of the material hauled by the truck, or a transportation entity that coordinates the track,([0135] Integrated compaction control process automation can facilitate improving the effectiveness and efficiency of the compaction process. This process leverages information from integrated trucking logistics and integrated yield processes and automatically provides precise direction to each roller operator in real time... The integrated data can then be provided in real time as roller guidance information to the PLC and HMI on a roller where the actual progress of the roller is graphically presented on the time-referenced material placement map of the hot mat, to keep the operator on the proper course. Additionally, the same information is provided to the quality control manager to provide for positive supervision and control of the process in real time).

As per claims 4, 17, Minch discloses:

identifying, prior to said transmitting the extracted ticket information, by the backend engine, the customer of the material hauled by the truck using the extracted ticket information, ([0115] an indication of the current station (defined by the starting station plus or minus the measured distance, an end station (obtained via alpha-numeric keyed entry in one example), |... identification).

As per claims 5, 11, 18, Minch does not specifically disclose wherein said  extracting the ticket information comprises extracting at least the customer information, the weighing time, the material type, and the measured weight at the scale, 
However, (STOREY  (CA 3097978 A1) disclose in the Description:  As the driver stops on the scale, software in the facility can transmit any specific instruction to the driver (via chat, voice and by pre-programmed responses like, "Go the back of lot B to unload" based on material type). In some instances, software in the facility also receives information from a scanner that is authorized to read the asset identifier to record on the electronic weight ticket as well as physically scan and confirm that driver performed the authorization. Modules that extend the facilities functionality include cameras that can automatically take pictures and save/send along with weight tickets, authorization systems for drives as then pull onto the scale to physically confirm identity (bio scanner, camera, pin/password, etc.), material type scanners. Once a vehicle enters the scale to tare out, a final validation occurs within the software that reads and confirms the asset again and then generates a prompt in cab (visual or verbal) to digitally sign the weight ticket. This then sends the electronic ticket and any associated data along with it back to the driver's system (depending on operation mode). The weight ticket is also digitally signed to prevent tampering and becomes a legal artifact of the service… updates metadata with current driver, service time; the axles on the truck are wired with a strain gauge or other type of weight collection device to provide an rough weight of the load (the profile for the truck maintains tare weight). The weight of this data, in this scenario, is transmitted wirelessly after being converted to digital format using a signal conversion box inside the truck cab).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by STOREY in the systems of Minch, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 6, 19, Minch discloses:

Wherein said identifying the command comprises:
receiving the command from the scale computer intended for the scale printer; and identifying the command from the scale computer as a print command, ([0186] Input/Output or I/O devices (including, but not limited to, keyboards, displays, pointing devices, DASD, tape, CDs, DVDs, thumb drives and other memory media, etc.) can be coupled to the system either here or through intervening I/O controllers. Network adapters may also be coupled to the system to enable the data processing system to become coupled to other data processing systems or remote printers or storage devices through intervening private or public networks. Modems, cable modems, and Ethernet cards are just a few of the available types of network adapters.

As per claims 7, 20, Minch discloses:

printing, using the scale printer, a physical ticket for a driver of the truck hauling the material in response to receiving the print command, ([0095] Referring to FIG. 7, the process begins by identifying the job information (702). This includes job-related information such as job ID, provided at the scale. This information is, in one example, obtained/received by the central server (e.g. 502 of FIG. 5) to identify the activity with the specific job number and work process with which it is associated. Next, the truck is loaded and a weight beet is produced).

As per claim 8, this claim recites limitations similar to those of independent claim 1, and is therefore rejected for similar reasons.

As per claim 13 wherein the scale computer is connected to a parallel input port of the hardware device, and wherein the scale printer is connected to a parallel output port of the hardware device, ({0186] Input/Output or I/O devices (including, but not limited to, keyboards, displays, pointing devices, DASD, tape, CDs, DVDs, thumb drives and other memory media, etc.) can be coupled to the system either directly or through intervening I/O controllers. Network adapters may also be coupled to the system to enable the data processing system to become coupled to other data processing systems or remote or storage devices through intervening private or public networks. Modems, cable modems, and Ethernet cards are just a few of the available types of network adapters).

 As per claim 14, this claim recites limitations similar to those of independent claim 1, and is therefore rejected for similar reasons. 

Response to Arguments
Applicant’s arguments, see arguments/remarks, filed 6/23/22, with respect to the 35 USC 101 rejection have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see arguments/remarks filed 6/23/22, with respect to the rejection(s) of claim(s) 1-11, 13-16, 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Minch (US-20120288328-A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of  STOREY  (CA 3097978 A1).
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
August 30, 2022
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628